In a proceeding pursuant to CPLR 7511 to vacate an arbitration award dated January 31, 2000, the petitioner appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated April 11, 2000, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the Hearing Officer did not make any findings based on uncharged conduct (see, Matter of Block v Ambach, 73 NY2d 323, 332). Moreover, the award was final and definite (see, CPLR 7511 [b] [1] [in]; Matter of Meisels v Uhr, 79 NY2d 526, 536). Accordingly, the Supreme Court properly denied the petition. Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.